Travis Eiva, OSB No. 052440
travis@zemereiva.com
Zemper Eiva Lasr LLC
101 East Broadway, Ste. 303
Eugene, OR 97401
Telephone: (541)-636-7 480
Facsimile: (458) 205-8658

Michael Brian. OSB No. 710309
michael@brianlawfi rm.com
Brian Law Firm LLC
1611 East Bamett Rd-
Medford, OR 97501
Telephone: (5410 772-n34
Facsimile: (541)'770-5560

of Attomeys for Plaintiff



                             IN THE UNITED STATES DISTRICT COURT
                                     DISTRJCT OF OREGON
                                        EUGENE DIVISION


TRAVIS BATTEN,
                                                           Cause   No.   1   :1   8-cv-00676-MC
                                  Plaintiff.
                                                           Consolidated with:
                                                           Cause No. 3:19-cv-01200-MC

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY; ILLINOIS NATIONAL                       STIPULATION AND PROPOSED
INSURANCE COMPANY and COUNTRY                              ORDER OF DISMISSAL
PREFERRED INSURANCE COMPANY.

                                  Defendants



                                  STIPULATION FOR DISMISSAL
          COME NOW Plaintiff Travis Batten ("Plaintiff') and Defendant Illinois National
Insurance Company ("Illinois National"), by and through their undersigned counsel. and hereby

notif' the Court that Plaintiff   and Illinois National have settled Plaintifls claims against Illinois




 STIPULATION AND PROPOSED ORDER OF DISMISSAL
 Page    I of4
 Cause   No. l: l8-cv-00676-MC
National in the above-captioned matter.         I   Accordingly. Plaintiff and Illinois National now" request

that this Court enter this Order of Dismissal of Plaintiff s claims against Illinois National with

Prejudice.

          IT IS HEREBY STIPULATED AND AGREED by Plaintiff and Illinois National that

Plaintiff      s   claims against Illinois National in the above-captioned matter are dismissed in their

entirety, with prejudice. pursuant to Federal Rule of Civil Procedure 41.

          IT IS FURTHER STIPULATED AND AGREED that Plaintiff                        and   Illinois National are to

bear their ou'n costs and attomeys' fees.

          IT IS FURTHER STIPULATED AND AGREED that Plaintiff s claims against State Farm

Mutual Automobile Insurance Company are not settled.

                                                    BRIAN LAW FIRM. LLC


 Dated: February 11,2020                            By :/s/ Michael Brian
                                                        Michael Brian (OSB # 710309)
                                                        Attorney for: Plaintiff Travis Batten

                                                    GORDON REES SCULLY MANSUKHANI. LLP


 Dated: February 11,2020                            By :/s/ Donald J. Verfurth
                                                        Donald J. Verfwth (OSB # 066480)
                                                        Stephanie M. Ries (OSB # 111734)
                                                        Attorneys for: Defendant Illinois National
                                                        Insurance Company




t Plaintiffand Illinois National note that Plaintiff still has pending claims in the consolidated lawsuit, Case No.
3:19-cv-01200-MC. against State Farm Mutual Automobile lnsurance Company ("State Farm")- As a result, despite
the Stipulation and Order of Dismissal regarding Plaintiffs claims against lllinois National. the case is active and
should remain open as to Plaintiffs claims against State Farm.



 STIPULATION AND PROPOSED ORDER OF DISMISSAL
 Page 2   of4
 Cause   No.   I I l8-cv-00676-N4C
                                        ORDER OF DISMISSAL WITH PREJUDICE

         The Court, having reviewed Plaintiff s and Illinois National's Stipulation for Dismissal,

hereby ORDERS:


                           That Plaintifls claims against Illinois National are DISMISSED in their entirety,
                           with Prejudice; and

         2                 Plaintiff and Illinois National shall bear their own fees and costs associated with
                           the lawsuit.

         SO ORDERED this                  _day    of February, 2020.



                                                                         Honorable Michael J. McShane
                                                                         United States District Judge




STIPULATION AND PROPOSED ORDER OF DISMISSAL
Page 3   of4
Cause   No.   1 :   I   8-cv-00676-MC
                                         CERTIFICATE OF SERVICE
          The undersigned declares under penalty of perjury under the laws of the state of oregon

that on this date I electronically filed a true and accurate copy of the document to which this

declaration is affixed with the clerk of the court using the cM/ECF system. which       will   send

notification ofsuch filing to the following:

                    Donald J. Verfurth, OSB No. 066480
                    Stephanie M. Ries, OSB No. 1 1 1734
                    GORDON REES SCULLY MANSUKHANI. LLP
                    701 5th Avenue. Suite 2100
                    Seattle. wA 98104
                    Telephone: (206) 695-511 1
                    Facsimile: (206) 689-2822
                    Email: dverfurth@grsm.com
                               sries@grsm.com
                    Counsel for Defendant
                    Il lino is N atio nal Insur anc e Company

                  Ralph C. Spooner, OSB No. 732880
                  Spooner & Much, P.C.
                  530 Center Street N.E., Ste. 712
                  Salem. OR 97301
                  Tel: (s03) 378-7771
                  Email: rspooner@smapc.com
                  Counsel.for Defendant State Farm

                  Travis Eiva. OSB No. 052440
                  Zemper Eiva Law LLC
                  101 E. Broadway, Ste. 303
                  Eugene, OR 97401
                  Tel: (541) 636-7480
                  Emall : tr av is @zempereiva. com
                  C o - C ouns el   for P laintiff
Dated February 18,2020.

                                                     /s/ Michael Brian




STIPULATION AND PROPOSED ORDER OF DISMISSAL
Page 4   of4
Cause   No. l: l8-cv-00676-MC
